                                          Case 4:19-cv-04625-YGR Document 26 Filed 06/29/20 Page 1 of 3




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    KRISTOPHER MARES,                                   CASE NO. 19-cv-04625-YGR
                                   7                 Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR LEAVE TO
                                   8           vs.                                          FILE AMENDED ANSWER
                                   9    STATE FARM MUTUAL AUTOMOBILE                        Re: Dkt. No. 15
                                        INSURANCE COMPANY,
                                  10
                                                     Defendant.
                                  11

                                  12          This matter arises out of defendant State Farm Mutual Automobile Insurance Company’s
Northern District of California
 United States District Court




                                  13   denial of an automobile insurance claim submitted by plaintiff Kristopher Mares. Defendant

                                  14   brings the instant motion seeking leave to file an amended answer asserting an affirmative defense

                                  15   based on the following provision in plaintiff’s automobile policy:

                                  16          12. Concealment or Fraud
                                              There is no coverage under this policy if you or any other person insured under
                                  17          this policy has made false statements with the intent to conceal or misrepresent
                                  18          any material fact or circumstance in connection with any claim under this policy.

                                  19          A plaintiff seeking to amend after the deadline for doing so must satisfy the requirements
                                  20   of Federal Rules of Civil Procedure 15 and 16. Johnson v. Mammoth Recreations, Inc., 975 F.2d
                                  21   604, 608 (9th Cir. 1992). Pursuant to Rule 16, the party seeking amendment must make a
                                  22   “showing of good cause.” Fed. R. Civ. P. 16(b). Under Rule 15(a), leave to amend “‘shall be
                                  23   freely given when justice so requires.’ . . . But a district court need not grant leave to amend
                                  24   where the amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces
                                  25   an undue delay in litigation; or (4) is futile.” AmerisourceBergen Corp. v. Dialysist W., Inc., 465
                                  26   F.3d 946, 951 (9th Cir. 2006) (internal citation omitted).
                                  27          These factors are satisfied here. As an initial matter, plaintiff cannot reasonably claim to
                                  28   be surprised by defendant’s assertion of an affirmative defense based on the “Concealment of
                                          Case 4:19-cv-04625-YGR Document 26 Filed 06/29/20 Page 2 of 3




                                   1   Fraud” provision. Prior to the filing of the complaint, defendant denied plaintiff’s claim, in part,

                                   2   for this very reason. Further, although defendant’s answer to the operative complaint did not

                                   3   mention the “Concealment or Fraud” provision, it raised several affirmative defenses alleging the

                                   4   absence of coverage based on the terms of the policy: The third affirmative defense alleged that

                                   5   “plaintiff failed to perform certain conditions precedent that . . . excused [State Farm’s]

                                   6   obligations under the contract. The sixth affirmative defense alleged “the insurance policy . . . at

                                   7   issue in the Complaint afforded no coverage or coverage was barred by one or more exclusions in

                                   8   said policy.” The eighth affirmative defense alleged that “plaintiff cannot assert any of the

                                   9   contractual claims [in the complaint] because plaintiff materially breached the contract.” The

                                  10   parties’ November 22, 2019 joint case management statement stated that “State Farm denied the

                                  11   claim on the grounds that plaintiff breached the policy condition prohibiting concealment or fraud

                                  12   in January 2019.” Defendant further explained these contentions in special interrogatories. In
Northern District of California
 United States District Court




                                  13   short, defendant’s answer, combined with its other filings and communications with plaintiff, gave

                                  14   notice to plaintiff that defendant intended to claim a defense based on the “Concealment of Fraud”

                                  15   provision. Such notice mitigates any potential prejudice to plaintiff.

                                  16          Further, defendant has shown that it was diligent in bringing this motion. Plaintiff’s

                                  17   counsel argued that defendant’s answer was insufficient to assert a defense based on the

                                  18   “Concealment or Fraud” provision for the first time at an early neutral evaluation in March 2020.

                                  19   Thereafter, counsel met and conferred on the issue. Unable to reach a stipulation, defendant filed

                                  20   the instant motion on May 1, 2020. In addition, the Court notes that discovery is ongoing, and the

                                  21   Court has yet to rule on any other dispositive or non-dispositive motions in this case.

                                  22          Good cause having been shown, the Court GRANTS defendant’s motion for leave to file an

                                  23   amended answer. The Court notes, however, that defendant’s proposed amended answer includes

                                  24   not only a new twelfth affirmative defense referencing the “Concealment of Fraud” provision, but

                                  25   also new thirteenth and fourteenth affirmative defenses referencing the “Exclusions” and

                                  26   “Physical Damage Coverages” provisions. (Dkt. No. 15-1, Ex. 8.) The latter two provisions were

                                  27   not discussed directly in defendant’s motion, nor is it clear that they are not otherwise subsumed

                                  28   within a defense already pled. Accordingly, defendant shall file its amended answer on the
                                                                                         2
                                          Case 4:19-cv-04625-YGR Document 26 Filed 06/29/20 Page 3 of 3




                                   1   docket, except that defendant shall exclude the proposed thirteenth and fourteenth

                                   2   affirmative defenses.

                                   3          This Order terminates Docket Number 15.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: June 29, 2020
                                                                                             YVONNE GONZALEZ ROGERS
                                   7                                                    UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
